Citation Nr: 0300048	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  00-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to assignment of a higher rating for 
service-connected degenerative joint disease, residuals 
left ankle injury, currently rated as 10 percent 
disabling.

2. Entitlement to service connection for brain disease due 
to trauma.

(The issues of entitlement to service connection for lower 
back disability and left knee disability will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty from October 1982 
to September 1985 and from May 1986 to April 1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1999 rating decision by 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
November 1999, a statement of the case was issued in April 
2000 and a substantive appeal was received in May 2000.  
In May 2002, the RO issued an additional rating decision 
granting an increase in benefits.

With regard to the issues of entitlement to service 
connection for left knee disability and lower back 
disability, the Board is undertaking additional 
development, pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing the response to the 
notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  Prior to July 19, 2001, the veteran's service-
connected disability, described for rating purposes as 
residuals of a left ankle injury with degenerative joint 
disease, was productive of only minimal limitation of 
motion with no additional functional loss due to pain, 
weakness, fatigue or incoordination. 

2.  From July 19, 2001, the veteran's service-connected 
disability, described for rating purposes as residuals of 
a left ankle injury with degenerative joint disease has 
been productive of a disability picture, including 
additional functional loss due to pain, which more nearly 
approximates marked limitation of motion. 

3.  Brain disease due to trauma was not manifested during 
the veteran's active duty service, nor is brain disease 
due to trauma otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a 
compensable disability rating for residuals of a left 
ankle injury with degenerative joint disease were not met 
prior to July 19, 2001.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5010, 5271 (2002).

2.  The criteria for entitlement to a 20 percent 
disability rating for residuals of a left ankle injury 
with degenerative joint disease have been met from July 
19, 2001.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5010, 5271 (2002).

3.  Brain disease due to trauma was not incurred in or 
aggravated by the veteran's duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The 
intended effect of the new regulation is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection.  The May 2002 supplemental 
statement of case informs the veteran of the information 
and evidence necessary to warrant entitlement to the 
benefit sought and advised him of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

Furthermore, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record includes 
service medical records and VA medical records.  As the 
record shows that the veteran has been afforded multiple 
VA examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further 
action is necessary to assist the veteran with the claim.

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of the claim and has notified 
him of the information and evidence necessary to 
substantiate the claim.  Consequently, this issue need not 
be referred to the veteran or his representative for 
further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Left Ankle Disability

The November 1999 rating decision granted service-
connection for left ankle injury residuals with 
degenerative joint disease and assigned a noncompensable 
rating.  A subsequent rating decision in May 2002 
increased the rating to 10 percent, effective from July 
19, 2001.  However, this action did not constitute a full 
grant of the benefit sought, and the issue remains in 
appellate status.  Moreover, where, as in the instant 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
See Fenderson v. West, 12 Vet.App. 119 (1999).  The Board 
must therefore consider whether a compensable rating is 
warranted prior to July 19, 2001, and whether a rating in 
excess of 10 percent is warranted from July 19, 2001. 

Disability evaluations are determined by the application 
of the Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional 
loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also 
be given to weakened movement, excess fatigability and 
incoordination.  Moreover, 38 C.F.R. § 4.59 provides for 
evaluation of arthritis based on limitation of motion due 
to pain.  

The May 2002 rating decision rated the disability at 10 
percent under Diagnostic Codes 5010 and 5271.  Diagnostic 
Code 5010 instructs that arthritis due to trauma is to be 
rated as degenerative arthritis, which is rated under 
Diagnostic Code 5003.  Diagnostic Code 5003 dictates that 
degenerative arthritis is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003.  The specific joint involved 
in the present case is the ankle, and limitation of ankle 
motion is rated by Diagnostic Code 5271.  Specifically, 
Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of ankle motion and a 20 percent 
rating for marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271

Turning to the record, service medical records reveal that 
the veteran sprained his left ankle in December 1983.  In 
April 1998, he underwent a VA examination.  At that time, 
he complained of stiffness in his left ankle.  Physical 
examination revealed significant crepitus.  Dorsiflexion 
was to 15 degrees and plantar flexion to 45 degrees.  
There was no effusion, tenderness, laxity or pain on 
palpation.  The physician's diagnosis was post-traumatic 
osteochondral defect and probable mild subchondral cyst.  

On July 19, 2001, the veteran underwent an additional VA 
examination.  During the examination, he complained of 
pain and stiffness in the ankle, especially in the 
mornings.  He also said the ankle "gives out" on occasion.  
Physical examination revealed left ankle dorsiflexion at 
10 degrees and plantar flexion at 25 degrees.  The 
physician noted significant pain beyond these movements, 
tenderness and crepitus.  However, there was no evidence 
of swelling, laxity, foot deformity or misalignment.  The 
physician also noted that when the veteran was on his 
heels, he had pain in getting up over left ankle region.  
The physician's diagnosis was progressive worsening of 
post-traumatic degenerative joint disease - tarsal areas.

The RO issued a rating decision in May 2002 increasing 
service-connected disability for residuals of a left ankle 
injury with degenerative joint disease from a 0 to 10 
percent rating under Diagnostic Codes 5010 and 5271.  The 
veteran contends in his appeal that his current disability 
warrants a higher disability rating.  After reviewing the 
totality of the evidence, the Board finds that the 
veteran's ankle disability more nearly approximates marked 
disability so as to warrant a 20 percent rating under Code 
5271 effective from July 19, 2001.

Specifically, the report of examination that date shows 
that the veteran's left ankle range of motion was limited 
by painful motion to 10 degrees dorsiflexion and 25 
degrees plantar flexion.  The Board notes that normal 
ankle dorsiflexion/plantar flexion is 20/45 degrees.  See 
38 C.F.R. § 4.71(a) Plate II.  Thus, the veteran's ankle 
disability limits his range of motion to approximately 
half of the full range of motion for the ankle.  The Board 
believes that the demonstrated symptomatology, when viewed 
in light of the veteran's complaints of pain, including 
during flare-ups, more nearly approximates a disability 
picture manifested by marked limitation of motion.  
Accordingly, a 20 percent rating is warranted from July 
19, 2001.  38 C.F.R. §§ 4.47, 4.40, 4.45.  This is the 
highest rating available under Code 5271, and no other 
Diagnostic Code is applicable in this case. 

As for the period of time prior to July 19, 2001, however, 
the Board believes that the preponderance of the evidence 
is against entitlement to a compensable rating.  Physical 
examination in April 1998 showed only minimal limitation 
of dorsiflexion and full plantar flexion.  Moreover, there 
was no clinical evidence of effusion, tenderness, laxity 
or pain on palpation.  Although the veteran did complain 
of stiffness at that time, the evidence does not suggest 
that there was additional functional loss due to any of 
the factors addressed in 38 C.F.R. §§ 4.40, 4.45, 4.59 so 
as to result in moderate limitation of motion.  In other 
words, the Board finds no basis for assigning a 
compensable rating prior to July 19, 2001.  It was the VA 
examination on this date which evidenced a worsening of 
the ankle disability to such a degree that the regulatory 
criteria for a 20 percent rating were met. 

The Board finds that the evidence supports an increase in 
disability rating at this time.  The potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations has also been considered but the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-
connected disorder has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment 
of the extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Service Connection for Brain Disease

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in 
line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, 
that an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or 
more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
brain hemorrhage, brain thrombosis, organic diseases of 
the nervous system, and brain tumors, are presumed to have 
been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

After reviewing the totality of the pertinent evidence, 
the Board finds that the preponderance of such evidence is 
against entitlement to service connection for brain 
disease due to trauma.  The evidence of record includes 
service medical records and VA medical records.  The 
service medical records reflect a complaint of a 
concussion sometime in 1983.  However, subsequent service 
records do not reflect any complaints of headaches or 
dizziness.  In fact, upon discharge in 1990, the veteran 
was examined and found to have no physical defect and no 
significant abnormalities.  In completing the subjective 
portion of the discharge examination form, the veteran 
specifically marked that he had not suffered from frequent 
or severe headaches or dizzy spells.  

There are no post-service private medical records 
indicating that the veteran sought treatment for residuals 
of a head injury.  The VA examination in 2002 notes that 
the veteran denied any instances of dizziness, ringing, 
vertigo, diplopia or memory loss.  The veteran did report 
having headaches three to four times a year, but he could 
not describe their severity.  The physician's assessment 
was that there were no clear residuals of a concussion at 
the time and that the reported headaches were too sporadic 
to suggest being due to concussion.  In other words, the 
examiner was of the opinion that there is no current 
disability as a residual of the inservice concussion.  The 
Board finds the opinion of the VA examiner to be 
persuasive and supported by the evidence.  The examiner 
had the opportunity to examine the veteran and review the 
record.  In his trained medical judgment, there was no 
link or nexus between any current disability and the 
concussion reported during service.  Although the veteran 
may testify as to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which 
requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In reaching this determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 20 percent rating for service-connected 
degenerative joint disease, residuals left ankle injury, 
is warranted effective from July 19, 2001.  To this 
extent, the appeal is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

Entitlement to a compensable rating for service-connected 
degenerative joint disease, residuals left ankle injury, 
prior to July 19, 2001, is not warranted.  Entitlement to 
service-connection for brain disease due to trauma is not 
warranted.  To this extent, the appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

